                                                                         Hon. Richard A. Jones
 1                                                                    Hon. Michelle L. Peterson
 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
10
       RUSSELL SMITHSON ,                            NO.    -cv-     -RAJ-MLP
11

12                   Plaintiff,                      MOTION AND ORDER FOR
                                                     WITHDRAWAL AND SUBSTITUTION
13            vs.                                    OF COUNSEL
14     SUZI PUCKETT, et al.,
                                                     CLERK’S ACTION REQUIRED
15
                     Defendants.
                                                     NOTE ON MOTION CALENDAR:
16
                                                     December 13, 2019
17

18                                MOTION AND CERTIFICATION
19
            Pursuant to W.D. Wash Local Rule LCR 83.2(b), Defendants the University of
20
     Washington and Ric Aguilar move for leave to substitute counsel. Consistent with LCR
21
     83.2(b)(1), undersigned counsel certifies that the clients have been provided copies of this
22

23
     motion and approve of the substitution.

24   ////

25   ////
26


                                                                        Johnson Graffe Keay
     MOTION AND ORDER FOR WITHDRAWAL AND SUBSTITUTION OF                 Moniz & Wick LLP
     COUNSEL– 1                                                          2115 N. 30th St., Ste. 101
                                                                           Tacoma, WA 98403
                                                                             (253) 572-5323
     ROBERT W. FERGUSON, ATTORNEY GENERAL           JOHNSON, GRAFFE, KEAY, MONIZ & WICK, LLP
 1

 2   s/David M. Kerwin                              s/Brian P. Waters
     David M. Kerwin, WSBA #                        Brian P. Waters, WSBA #
 3   Withdrawing Attorney for Defendants            Substituted Attorney for Defendants
     University of Washington and Ric Aguilar       University of Washington and Ric Aguilar
 4

 5            Accordingly, the Defendants the University of Washington and Ric Aguilar
 6     respectfully request that the Court enter an order granting leave to substitute counsel and
 7     instruct the Clerk as follows:
 8                                               ORDER
 9            Having considered the foregoing and the remainder of the record, the Court hereby
10     ORDERS that the Motion for Withdrawal and Substitution of Counsel of Defendants the
11     University of Washington and Ric Aguilar is GRANTED. The Clerk shall amend the
12     Parties’ counsel of record accordingly.
               Dated this 17th day of December, 2019.
13

14


                                                           A
15

16
                                                           MICHELLE L. PETERSON
17                                                         United States Magistrate Judge

18

19

20     Presented by Brian P. Waters

21     s/Brian P. Waters
       Brian P. Waters, WSBA #
22     JOHNSON, GRAFFE, KEAY, MONIZ & WICK, LLP
             th Ave., Ste.
23     Seattle, WA
       watersb@jgkmw.com
24

25

26


                                                                         Johnson Graffe Keay
       MOTION AND ORDER FOR WITHDRAWAL AND SUBSTITUTION OF                Moniz & Wick LLP
       COUNSEL– 2                                                         2115 N. 30th St., Ste. 101
                                                                            Tacoma, WA 98403
                                                                              (253) 572-5323
 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify under penalty of perjury under the laws of the State of Washington
 3   that the following is true and correct:
 4          That on the date signed below, I electronically filed and otherwise served the
 5   foregoing addressed to the following, by the methods indicated below:
 6
       Counsel for Defendants Puckett, Shatos & Sutton                           ☐ U.S. Mail
 7     Michael C. Bolasina, WSBA #19324                                          ☐ Messenger
       Laura Davis, WSBA # 52035                                                 ☐ Facsimile
 8     Summit Law Group, PLLC
                                                                                 ☐ E-mail/E-Service
       315 5th Ave S #1000
 9                                                                                CM/ECF
       Seattle WA 98104
       laurad@summitlaw.com; mikeb@summitlaw.com
10

11     Counsel for Pro Se                                                        ☐ U.S. Mail
       Russell Smithson                                                          ☐ Messenger
12     4112 109th Ave SE                                                         ☐ Facsimile
       Snohomish WA 98290
                                                                                 ☐ E-mail/E-Service
13     russellsmithson4@gmail.com
                                                                                  CM/ECF
14

15
            Signed this 27th day of November, 2019 at Tacoma, Washington.
16

17
                                               s/ Erica M. Hupf
18                                             Erica M Hupf, Legal Assistant

19

20

21

22

23

24

25

26


                                                                           Johnson Graffe Keay
     MOTION AND ORDER FOR WITHDRAWAL AND SUBSTITUTION OF                    Moniz & Wick LLP
     COUNSEL– 3                                                                2115 N. 30th St., Ste. 101
                                                                                 Tacoma, WA 98403
                                                                                   (253) 572-5323
